DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 1 recites “each cable fastening elements at least in part projects out from the top layer from a corresponding cutout or incision”. Therefore, the cable fastening elements projecting out from the top layer from cutouts or incisions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cable fastening elements in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of cable fastening elements which distributed along the length are fixed on the carrier tape”. The claimed limitation “the length” lacks a proper antecedent basis. For purposes of this examination, the abovementioned recitation is interpreted as “a plurality of cable fastening elements fixed on the carrier tape, wherein the plurality of cable fastening elements are distributed along a length of the carrier tape”.
Claims 2-15 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (U.S. Pre-Grant Publication No. 2010/0227112).

As per claim 1, Han discloses a semi-finished product for a cable guide system in a wind turbine component having a layer-like structure (10; figure 3) with a carrier tape (lower substrate 12; figure 3), a plurality of cable fastening elements (24) which distributed along the length (L) are fixed on the carrier tape (as shown; figure 3), and a top layer (upper substrate 12) with a plurality of cutouts or incisions (fastener 24 extends through upper substrate 12, i.e., upper substrate forming a cutout or incisions to accommodate fastener 24; figure 3), wherein the cable fastening elements (24) are arranged between the top layer and carrier tape (portion of fastener 24 disposed between the upper substrate (top layer) and the lower substrate 12 (carrier tape); figure 3) in such a way that each cable fastening element at least in part projects out from the top layer from a corresponding cutout or incision (portions of fastener 24 extends out from the upper substrate 12; figure 3).

As per claim 2, Han discloses the semi-finished product as claimed in claim 1, and further discloses wherein the cable fastening elements are adhesively bonded to the carrier tape (fibers 14 of fiber fastener 24 are glued to the substrate (carrier tape); paragraph [0032]).

As per claim 5, Han discloses the semi-finished product as claimed in claim 1, and further discloses wherein the top layer includes one or more fiber material layers (substrate 12 is woven material, i.e., fiber; paragraph [0027]).

(fastener 24 has a hook shape capable of holding cables; figure 3).

As per claim 7, Han discloses the semi-finished product as claimed in claim 1, and further discloses wherein the cable fastening elements have orifices or openings, wherein the orifices or openings are configured for fastening cables, tubes or fastening components (fastener 24 has a U-shaped hook forming an opening capable to receive cables; figure 3).

As per claim 8, Han discloses the semi-finished product as claimed in claim 7, and further discloses wherein the cable fastening elements are configured such that an empty conduit, a cable or connection element may be received in latching manner in the orifices or openings (fastener 24 has a U-shaped hook, i.e., a connection element having a shape conforming the U-shaped opening may be received in the opening in a latching manner; figure 3). It is noted that claim 8 only recites functional limitation. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

As per claim 10, Han discloses the semi-finished product as claimed in claim 1, and further discloses wherein the semi-finished product is of such flexible construction that the semi-finished product can be wound onto a reel (substrate 12 is made from woven material, i.e., a soft material capable of being wound onto a reel; paragraph [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Lund-Laverick (U.S. Pre-Grant Publication No. 2020/0386203).

As per claims 11, 13-15, Han discloses the semi-finished product as claimed in claim 1. However, Han does not explicitly teach a wind turbine component including the semi-finished product (claim 11), the component being the wind turbine blade (claim 13), a method for producing a wind turbine component with a cable guide system, having the following steps: introducing a fiber material layer structure for the wind turbine component into a corresponding manufacturing mold, wherein the fiber material layer structure includes a semi-finished product, and laminating the fiber material layer structure in vacuum infusion method to form the wind turbine component with a cable guide system (claim 14), and a method for producing a wind turbine component with a cable guide system, having the following steps: providing an already completely cured laminate, arranging a semi-finished product on the laminate, and laminating the semi-finished product onto the laminate to form the wind turbine component with a cable guide system. 
Lund-Laverick is a related prior art in that it deals with wind turbine blade made from fiber composite material. Lund-Laverick teaches a method for producing a wind turbine component with a cable guide system, having the following steps: introducing a fiber material layer structure for the wind turbine component into a corresponding manufacturing mold (laminates 28a, 28b within mold 27; figure 4), wherein the fiber material layer structure includes a semi-finished product, and laminating the fiber material layer structure in vacuum infusion method to form the wind turbine component with a cable guide system (using vacuum infusion; paragraphs [0168], [0172], figure 10), and a method for producing a wind turbine component with a cable guide system, having the following steps: providing an already completely cured laminate (20, 25; figure 3), arranging a semi-finished product on the laminate (main laminate 28a and 28b on second layer 25), and laminating the semi-finished product onto the laminate to form the wind turbine component with a cable guide system (via vacuum infusion; paragraphs [0168], [0172], figure 10) . 
Han teaches the composite material made with the fasteners provide increased strength (paragraph [0033]) and increased delamination characteristics (paragraph [0003]). Lund-Laverick also acknowledges the need for increased structural strength for the laminated fiber material (paragraph [0070]). Therefore, in order to improve the structural strength, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Lund-Laverick’s main fiber laminate structure to incorporate Han’s fiber composite structure made from plies of fiber material and a plurality of fasteners, because as Han teaches, the composite material made with the fasteners provide increased strength (paragraph [0033]).

Allowable Subject Matter
Claims 3, 4, 8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 



Claim 4 contains allowable subject matter wherein the carrier tape has a layer of a peel ply fabric on an underside which is facing away from the cable fastening elements. While a peel ply fabric on an underside of an adhesive tape is well known, Han’s semi-finished product’s primary intended usage is not an adhesive tape. No prior art related to Han’s fiber material sufficiently teaches the allowable subject matter wherein the carrier tape has a layer of a peel ply fabric on an underside which is facing away from the cable fastening elements.

Claim 8 contains allowable subject matter wherein the cable fastening elements each have a protective element which at least partially prevents penetration of fluid into a respective orifice or opening. No prior art of record sufficiently teaches the allowable subject matter.

Claims 12 contains allowable subject matter  wherein the cable fastening elements each have an opening through which a cable tie is guided, wherein a slotted empty conduit is further provided which extends along the cable fastening elements and is fixed in place to the cable fastening elements by means of the cable ties. No prior art of record sufficiently teaches the allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (U.S. Pre-Grant Publication No. 2021/0102523) teaches a plurality of fasteners spaced along a length wherein the fasteners are capable of fastening cables in a wind turbine blade.
Herrig et al. (U.S. Pre-Grant Publication No. 2021/0079896) teaches a wind turbine blade having cable fasteners outside the blade.
Spandley et al. (U.S. Pre-Grant Publication No. 2020/0309095) teaches a wind turbine blade having a plurality of cable fasteners.
Akhtar et al. (U.S. Patent No. 9,920,739) teaches a wind turbine blade having a plurality of cable fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745